Case 13-04160-8-SWH          Doc 54 Filed 10/24/18 Entered 10/24/18 14:59:36                Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              WILMINGTON DIVISION


 IN RE:                                                                 CASE NO.:

 CLIFTON CRAIG MCALLISTER                                               13-04160-8-SWH

        DEBTOR.                                                         CHAPTER 13

                        MOTION TO DEEM MORTGAGE CURRENT




    NOW COMES the Debtor, by and through counsel undersigned, and respectfully moves the

 Court for an Order declaring current the Debtor’s mortgage to Seterus, Inc., servicing agent for

 creditor, Federal National Mortgage Association (“Fannie Mae”). In support of this Motion, the

 Debtor shows as follows:

    1. Clifton Craig McAllister filed the above-captioned Chapter 13 case on July 2, 2013

        (“Petition Date”).

    2. Seterus, Inc. is presently the servicing agent for creditor, Fannie Mae, with respect to a note

        and deed of trust as set forth in the proof of claim (Court Claim No. 4) initially filed in this

        case by JP Morgan Chase Bank, N.A. (“JP Morgan”). JP Morgan transferred the claim to

        Fannie Mae pursuant to a Transfer of Claim filed in this case on or about September 19,

        2014. The deed of trust grants a security interest in the Debtor’s real property occupied as

        his residence and located at 1022 Dock Street (also known as 101 Gores Row), Wilmington,

        NC 28401.
Case 13-04160-8-SWH        Doc 54 Filed 10/24/18 Entered 10/24/18 14:59:36              Page 2 of 5



    3. In accordance with the Debtor’s Amended Fourth Motion to Modify Plan after Confirmation,

       the Court entered an Order approving the Amended Motion on or about April 2, 2018 and the

       plan modification authorized surrender of the residence to the creditor.

    4. Since that plan modification, the creditor offered, and Mr. McAllister accepted and

       completed, a trial payment plan whereupon the creditor offered the Debtor a Loan

       Modification Agreement, a redacted copy of which was attached as Exhibit 1 to the Motion

       to Approve Loan Modification Agreement filed September 6, 2018. The Court entered an

       Order approving the Loan Modification Agreement on September 27, 2018.

    5. The current monthly payments of principal, interest, taxes and insurance is $506.18. Mr.

       McAllister made his October and November payments due under the Loan Modification

       Agreement.

    6. Seterus, Inc. has advised Debtor’s counsel verbally that, after application of the Debtor’s

       November payment received by Seterus on October 19, 2018, the Debtor’s unpaid principal

       balance on the mortgage is $85,119.75 and that the Debtor’s mortgage account is

       contractually current and due for a next payment on December 1, 2018.

    7. Other than the principal balance stated above, the Debtor is not aware of any other

       permissive fees, expenses or charges accruing on the mortgage from the Petition Date

       through the date of this Motion that have not been paid.

    8. Seterus, Inc., as servicing agent for the creditor, should be required to treat the Debtor’s

       mortgage as reinstated and fully current through November 2018 in all obligations under the

       mortgage.

    9. The Debtor has completed his Chapter 13 plan.




                                                 2
Case 13-04160-8-SWH        Doc 54 Filed 10/24/18 Entered 10/24/18 14:59:36                Page 3 of 5



 WHEREFORE, the Debtor respectfully prays the Court as follows:

    1). That Seteurs, Inc. as servicing agent for Fannie Mae be required to treat the Debtor’s

       mortgage as reinstated and fully current in all obligations under the mortgage through

       November 30, 2018, with an unpaid principal balance of the loan of $85,119.75 as of that

       date;

    2). That the Debtor’s mortgage is next due for payment on December 1, 2018;

    3). That the Debtor shall continue to remit payments directly to Seterus, Inc.; and

    4). For such other relief as the Court deems appropriate.



       This the 24th day of October, 2018.

       FINANCIAL PROTECTION LAW CENTER

       By:     /s/ Maria D. McIntyre
               Maria D. McIntyre
               P.O. Box 390
               Wilmington, NC 28402
               (910) 442-1010 Telephone
               (910) 442-1011 Facsimile
               maria@financialprotectionlawcenter.org
               Attorneys for Debtor




                                                 3
Case 13-04160-8-SWH          Doc 54 Filed 10/24/18 Entered 10/24/18 14:59:36                Page 4 of 5




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION


 IN RE:                                                                 CASE NO.:

 CLIFTON CRAIG MCALLISTER                                               13-04160-8-SWH

        DEBTOR.                                                         CHAPTER 13

                                    NOTICE OF MOTION
                               TO DEEM MORTGAGE CURRENT


         NOTICE IS HEREBY GIVEN of the Motion for to Deem Mortgage Current filed
 simultaneously herewith in the above-captioned case by the Debtor, a copy of which motion
 is attached hereto; and

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult one.)

          If you do not want the Court to grant the relief sought in Motion, or if you want the Court to
 consider your views on the Motion, then on or before November 19, 2018, unless otherwise ordered,
 you or your attorney must file with the Court, pursuant to Local Rule 9013-1 and 9014- 1, a written
 response, an answer explaining your position, and a request for hearing at: U.S. Bankruptcy Court,
 P.O. Box 791, Raleigh, NC 27602. (As a Filing User of the Court’s Electronic Case Filing System
 you may be required to electronically file a response). If you mail your response to the Court for
 filing, you must mail it early enough so the Court will receive it on or before the date stated above.
 You must also mail a copy to the attorney whose name appears at the bottom of this notice and to
 other parties in interest.

         If a response and a request for hearing is filed in writing on or before the date set above, a
 hearing will be conducted on the Motion at a date, time and place to be later set and all parties will
 be notified accordingly. Any party filing a response to the Motion shall appear at any hearing in
 support of the objection or may be assessed with costs.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose
 the relief sought in the Motion and may enter an order granting that relief.




                                                   4
Case 13-04160-8-SWH         Doc 54 Filed 10/24/18 Entered 10/24/18 14:59:36              Page 5 of 5



        Dated: October 24, 2018        FINANCIAL PROTECTION LAW CENTER

                                       By:     /s/ Maria D. McIntyre
                                               Maria D. McIntyre
                                               N.C. State Bar No. 24407
                                               P.O. Box 390
                                               Wilmington, NC 28402
                                               Telephone: (910) 442-1010
                                               Facsimile: (910) 442-1011
                                               maria@financialprotectionlawcenter.org
                                               Attorneys for Debtor

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this date the foregoing

                          MOTION TO DEEM MORTGAGE CURRENT
                                        AND
                                  NOTICE OF MOTION

 in the above captioned case was this day served upon the below named persons as follows:

 By electronic service through CM/ECF:

        Jody A. Bledsoe, III                                  Sean M. Corcoran
        Chapter 13 Trustee                                    Melissa Swaby
                                                              Brock & Scott, PLLC
                                                              Counsel for Federal National
                                                              Mortgage Association

 By mailing, postage prepaid, first class mail, of a copy of such instrument(s) to such persons,
 parties and/or counsel at the address shown below:


    Clifton Craig McAllister                          Sean M. Corcoran
    1022 Dock Street                                  Melissa Swaby
    Wilmington, NC 28401                              Brock & Scott, PLLC
                                                      8757 Red Oak Blvd., Suite 150
                                                      Charlotte, NC 28217


            FINANCIAL PROTECTION LAW CENTER                       Date: October 24, 2018

            By:     /s/ Maria D. McIntyre
                    Maria D. McIntyre, Attorneys for Debtor


                                                  5
